DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Claims 1-20 were originally pending in this application of which claims 11-20 were withdrawn from further consideration (Restriction) prior to the amendment dated 07/07/2022. No claims are amended, added or cancelled. Hence, claims 1-20 are currently pending in the instant application of which claims 11-20 continue to remain withdrawn from further consideration.

Response to Arguments
Applicant’s arguments (pg. 1-4), filed on 07/07/2022 with respect to claim 1 have been fully considered and are not persuasive because of the following reasons: 
Regarding claim 1, in response to Applicant’s arguments that Casper does not teach using RFID data for laundered items, and that Casper also fails to disclose an antenna configured to receive RFID data from RFID tags on the laundry items, Casper teaches an RF reader 16  [0033] configured to receive RFID data from RFID tags 19 on the laundry items (Fig.3) [0034] and when the RF reader 16 detects an RFID tag 19 that has been affixed to an item not intended to be laundered, the receiver 14 alerts the appliance operator by sound, visual information, or other information that an unintended item has been placed in the washer (outputting a signal indicative of the RFID data) [0034]. 
Now for an item intended to be laundered, when tagged similarly and introduced into the washing machine, the identification and signaling process would be exactly identical as for the not intended to be laundered item situation, as the sole purpose of the RFID reader is to read a tag, a tag that can be affixed as per user discretion. Hence whether the RFID reads tags on an item not intended to be laundered or a repurposed tag (RFID tags 19 removably coupled to the laundry items (as some items include wallets and passports [0034]), and affixed to items intended to be laundered - is simply considered as intended use because even though the RFID reader application changes, the principle of operation of the RFID reader remains the same (what the reader is used for changes, how it is used remains same) i.e. while the intended use is different, the principle of operation is identical when tags are attached to items of choice. The user can detach a tag from a wallet and attach to a dirty clothing so as to wash it, while ignoring the display which will still read “wallet” 
With regards to the Applicant’s arguments that Casper discloses the antenna for detecting the presence of RFID tags within the laundry appliance that are affixed to items not intended to be laundered, the antenna of Casper would function the same whether the RFID tag is attached to an item whether intended or not intended to be laundered as the antenna is communicating strictly with the RFID tag and would be agnostic to item carrying the RFID tag.
Casper further teaches the programmable controller 18 that is configured to 
receiving signals from the antenna 17 and configured to process the signal/strength accordingly,  
monitors location data of an item [0033], 
performs item location-based testing (Figs. 11A-D, 12A-B) and 
performs tagging location data [0051-52] where the data stored can be as a table (Tables 1-11 of Casper)
With regards to the Applicant’s arguments that Wilkinson does not explicitly disclose distinguishing between signals from moving RFID tags and stationary RFID tags and includes no disclosure at all to identifying stationary RFID tags, but rather only identifying stationary physical structures:
Wilkinson teaches precise location identification of an item based on signal strength.
For stationary item it would be obvious to understand that since L1=L2=L3…., all the locations would have exact signal strength (signal strength is based on item distance from the reader) (L1= first location, L2 = second location etc.)
For a moving item, it is obvious to understand since L1<>L2<>L3…., signal strength would change with time, thereby item location vs signal strength data can be generated as a table
Note: RFID tags located outside a particular range are detected and determined as interference (ignoring signal from the stationary RFID tags) [0026].
With regards to the Applicant’s arguments that nothing in either of Caspers '066 or Wilkinson '613 discloses such a laundry appliance with a controller processing signals from RFID tags on laundry items to distinguish between moving and stationary RFID tags, to ignore signal from stationary RFID tags:
While the Wilkinson system is capable of collecting data on signal strength, Casper’s system is capable of monitoring changes to the strength. Wilkinson identifies location of an item, and this tabled location data can be fed to the programmable controller of Casper that identifies changes in location of the same item, the resultant combination of Casper and Wilkinson has ability to handle item vs location data to distinguish between RFID tags that are moving (i.e. changing signal strength because of changing location over time) and RFID tags that are stationary (location and signal strength fixed over time).
The combination of Casper and Wilkinson would meet all the limitations of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Caspers et al. (US 20170241066 A1) in view of Wilkinson et al. (US 20190050613 A1).
Regarding claims 1, 4-6 and 10, Casper et al. teaches a washing machine 11 (washer) that includes an opening 12 for receiving and removing clothes [0032], a chassis defining an interior; a treating chamber located within the interior (see annotated Fig. 4), a receiver 14 that comprises a computer 15 (antenna controller integrated with antenna, see Fig.3) and an RF reader 16 that includes an antenna 17 [0033] 
    PNG
    media_image1.png
    455
    420
    media_image1.png
    Greyscale
configured to receive RFID data from RFID tags 19 on the laundry items via the RF reader 16 (Fig.3) [0034] and when the RF reader 16 detects an RFID tag 19 that has been affixed to an item not intended to be laundered, the receiver 14 alerts the appliance operator by sound, visual information, or other information that an unintended item has been placed in the washer (outputting a signal indicative of the RFID data) [0034], a controller 18 and computer 15 (antenna controller) communicably coupled (Fig. 3), controller 18 of the washing machine  may be directed to disable the washing machine 11 or prevent the door 13 from closing when an item that has been tagged with an RFID tag 19 has passed through the opening into the washing machine [0033] (controller 18 receiving the signal from the antenna 17 and configured to process the signal accordingly), RFID tags 19 removably coupled to the laundry items (as some items include wallets and passports [0034].
Casper does not explicitly teach that the treating chamber is rotatable, and that the controller is configured to process the signal to distinguish between RFID tags that are moving and RFID tags that are stationary, to ignore signal from the stationary RFID tags, and to suggest, alter, or implement the cycle of operation based on the signal from the moving RFID tags.
It would have been obvious to one of ordinary skill in the art at the time of effective filing, to identify that the washing machine of Casper is a rotary drum type washer (Fig. 4) typically used in household laundering and during its washing cycle, it is known that the inner drum (horizontal cylinder) moves around a horizontal axis, agitating the water, detergent and laundry for efficient washing, thereby it can be ascertained that the treating chamber of Casper is rotatable.
Further, in the analogous art of systems and methods for reconciling RFID read locations, Wilkinson (Fig. 2,3) teaches a control circuit 202 with a comparison unit 206 [0021] [0025] that determines the location of the product (clothing [0016]) with RFID tags based on the indication of an RFID read. For example, the control circuit can determine the location of the product based on the strength of the RFID signal, a location from which the RFID signal originated, the RFID reader that read the RFID tag, etc. (Fig. 2,3), product associated with the RFID read and also the location of the product is thereby determined [0031], if a consistency threshold is met, indicate (suggest) that the consistency threshold is met [0034] RFID tags located outside a particular range are detected and determined as interference (ignoring signal from the stationary RFID tags) [0026].
It would have been obvious to one of ordinary skill in the art at the time of effective filing, to modify the washing machine, specifically the RFID reading control circuitry of Casper with the location/signal strength-based control circuitry along with comparison unit 202 of Wilkinson, such that the RFID tags can be distinguished based on moving (location closer, signal strength higher) and stationary (i.e. clothing far away from washing machine (location farther, signal strength lower), all in order to achieve the predictable result of accurately determining the location of the items with RFID tags while cancelling out any stationary interferences i.e. sort items based on distance ([0026], Wilkinson).
Regarding claim 2, the combination of Casper and Wilkinson teaches the laundry treating appliance detailed above. Neither Casper nor Wilkinson explicitly teach that rotatable treating chamber is rotating during the receiving of the RFID data from the RFID tags.
However, it would have been obvious to one of ordinary skill in the art at the time of effective filing, and based on Wilkinson’s location/signal strength-based RFID detection method, to receive such RFID tag data from clothing items within the drum of Casper, whether drum is rotating or not, since this signal analysis is based on a location. 
Regarding claim 3, the combination of Casper and Wilkinson teaches the laundry treating appliance detailed above. Casper teaches receiving RFID tag data preferably before a cycle may start so as to assist the user in removing unwanted items ([0033], Casper).
Regarding claims 7-9, the combination of Casper and Wilkinson teaches the laundry treating appliance detailed above. Wilkinson as detailed before teaches determining the location of the product based on the strength of the RFID signal thereby teaching distinction between interfering RFID (stationary) and relevant RFID’s in proximity ([0026] [0031], Wilkinson).



Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PALLAVI CHITTA whose telephone number is (571)270-5314.  The examiner can normally be reached on 7:30 am- 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PALLAVI CHITTA Ph.D. /Examiner, Art Unit 1711  



/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711